Opinion filed June 17, 2021




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00081-CR
                                   ___________

                      DANIEL RAY GARCIA, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 106th District Court
                              Gaines County, Texas
                          Trial Court Cause No. 19-5086


                      MEMORANDUM OPINION
      Daniel Ray Garcia has filed a pro se notice of appeal from an order denying
his motion to recuse Judge Reed A. Filley, the judge of the trial court. In the notice
of appeal, which Appellant called a “petition for discretionary review,” Appellant
requests that this court review the recusal rulings made by Judge John L. Pool. We
dismiss the appeal.
      When this appeal was filed, the clerk of this court wrote to Appellant and
informed him that it did not appear that this court had jurisdiction in this matter. We
requested that Appellant respond and show grounds to continue the appeal. We have
not received any response from Appellant.
      An order denying a motion to recuse is not a final, appealable order; it may be
reviewed only in an appeal from a final judgment. Green v. State, 374 S.W.3d 434,
445 (Tex. Crim. App. 2012). An appeal of the decision to deny a motion to recuse,
standing alone, would be improper. Id. Because Appellant has attempted to appeal
from an order denying a motion to recuse, standing alone, we have no jurisdiction to
entertain this appeal.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                     PER CURIAM


June 17, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2